The statute in question does not treat contracts for the sale of the described machinery as being evil in themselves *Page 490 
or detrimental to the public interests. They are not regarded as wrongful or as in any way related to a business that may be limited or prohibited, nor is there any attempt to limit or prohibit sales. The statute applies to sales of machinery that has been in common use, not only upon farms but elsewhere, for several generations. It applies to sales whether the machinery is new or secondhand, whether sold by one individual to another, or by the manufacturer, manufacturer's agent, a dealer, or by a casual owner who might have occasion to dispose of but one such machine in a lifetime. It does not purport to compensate for inequalities of position as between vendor and purchaser, for it applies as well to a situation in which the purchaser may have knowledge of the capacity of the machine to fulfill the purpose for which he buys it superior to that of the seller. It imposes a contract upon the parties which both may be unwilling to make, and it does so without regard to whether or not the contract so imposed is necessary to prevent fraud or to place the parties upon an equality in dealing with each other. The statute on its face is an assumption of legislative control over all sales of machinery of the kind designated despite the action of the parties (see Chicago, B.  Q.R. Co. v. McGuire, 219 U.S. 549, 55 L. ed. 328, 31 S. Ct. 259) and establishes a policy with reference to such transactions to the effect that no sales shall be made unless accompanied by warranties of fitness for the breach of which rescission must be allowed. I do not question the power of the legislature to make any reasonable regulation to compensate for inequalities of position — particularly as regards knowledge of capacity — as between vendor and purchaser, and in doing so to classify vendors with respect to their actual or presumed superior knowledge of the capacity of machines they may be selling; nor do I question the power of the legislature to make reasonable regulations for the purpose of preventing fraud in the marketing of machinery as well as other products. But under the decisions interpreting the 14th Amendment to the Federal Constitution, as I understand them, all such regulations must be reasonably adapted to the legitimate end in view; otherwise, they amount to arbitrary restrictions upon the liberty of contract. I do not question that legislation securing to purchasers of warranted machinery a reasonable time within which to test it would be such a reasonable regulation, but I can see no more *Page 491 
reason for denying to all purchasers and sellers of ordinary staple machinery the right to contract deliberately concerning warranties of fitness and the character of the remedy for breach than for denying them the right to contract regarding the price. The fact that a number of persons may have been too easily persuaded to buy a corn husker before it had been so perfected as to be ordinarily practicable would hardly justify the extension of a statutory right of rescission, in spite of his contract, to an experienced contractor who had been unfortunate in his own selection of a donkey hoisting engine. I see in the legislation no attempt at classification for the purpose of reaching and correcting any particular evil, but an assumption of control throughout a wide range of contracts without regard to whether they are characterized by common or similar experiences.
                  (On Petition for Rehearing.)